                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 INRE: AMBER LEDBETTER
       XXX-XX-5426

                                                     CASE NO: 19-01327

                       MOTION TO EXTEND THE AUTOMATIC STAY

        Comes now the Debtor, through counsel, and moves this Honorable court pursuant to 11
 U.S.C. § 362(c)(3)(B) to Extend the Automatic Stay in this case with respect to all creditors. As
 grounds for this Motion, Debtor would state:

        1.     That the Debtor’s prior bankruptcy case numbered 16-02602 was filed June 28th,
               2016 and dismissed on March 19th, 2019.

        2.     The Extension of the Automatic Stay is sought as to all creditors.

        3.     In Debtors previous case, Debtor paid $5,393.15 to the Chapter 13 Trustee.

        4.     That there has been a substantial change in Debtors’ circumstances, namely:
               a.     Debtor had a baby and incurred numerous expenses
               b.     Debtor now has boyfriend living with her to help with living and baby
                      expenses.
               c.     Debtor would like to move forward with her case.

       WHEREFORE, PREMISES CONSIDERED, Debtor moves this honorable Court to
 Extend the Automatic Stay as to all creditors during the pendency of this case.

                                                           Respectfully Submitted,

                                                           /s/ Keith R. Martin
                                                           2100 1st Ave North
                                                           Ste 220
                                                           Birmingham, AL 35203
                                                           (205) 581-1299

                                  CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the above and forgoing pleading upon
 creditors listed below by US Mail and Bradford Caraway, Trustee by ECF this the 1st day of
 April 2019.
                                                               /s/ Keith R. Martin




Case 19-01327-TOM13        Doc 15    Filed 04/01/19 Entered 04/01/19 14:17:28            Desc Main
                                    Document     Page 1 of 5
       Ally Financial
       PO Bo x380901
       Minneapolis, MN 55438

       Associated Pathologist
       %Pathgroup
       P.O. Box 530814
       Atlanta, GA 30353

       Badcock & More
       PO Box 1034
       Mulberry, FL 33860

       Capital Accounts LLC
       P.O. Box 140065
       Nashville, TN 37214

       Capital One
       P.O. Box 30281
       Salt Lake City, UT 84130-0285

       Cash Master
       1801 B 2nd Avenue East
       Oneonta, AL 35121

       Citizens Finance
       P.O. Box 76
       Oneonta, AL 35121

       Comenity Bank Bankruptcy Dept
       PO Box 182125
       Columbus, OH 43218

       Credit Collection Services
       P.O. Box 607
       Norwood, MA 02062

       Credit One
       P.O. Box 60500
       City Of Industry, CA 91716-0500

       EMS Alarm Servises
       3050 Guess Park Dr
       Birmingham, AL 35215

       fingerhut




Case 19-01327-TOM13      Doc 15      Filed 04/01/19 Entered 04/01/19 14:17:28   Desc Main
                                    Document     Page 2 of 5
       PO Box 166
       Newark, NJ 07101

       Fingerhut Advantage
       P.O. Box 166
       Newark, NJ 07101

       First Premier
       3820 N Louise Ave
       Sioux Falls, SD 57107-0145

       First Southern Financial
       PO Box 1133
       Oneonta, AL 35121

       Kay Jewelers
       P O Box 740425
       Cincinnati, OH 45274

       Liberty Finance of Oneonta
       1106 2nd ave East
       Ste C
       Birmingham, AL 35212

       Midland Funding
       2365 Northside Drive Suite 300
       San Diego, CA 92108

       Milestone
       Bankcard Services
       P.O. Box 4488
       Beaverton, OR 97076

       Rise Credit
       P.O. Box 101808
       Fort Worth, TX 76185

       Security Finance of Oneonta
       1106 2nd Ave East
       Ste G
       Oneonta, AL 35121

       State Farm
       po Box 44110
       Jacksonville, FL 32231




Case 19-01327-TOM13       Doc 15    Filed 04/01/19 Entered 04/01/19 14:17:28   Desc Main
                                   Document     Page 3 of 5
       Synchrony Bank Bankruptcy
       PO Box 965060
       Orlando, FL 32896-5060

       TD Bank USA/ TargerCredit
       PO Box 673
       Minneapolis, MN 55440

       UAHSF
       PO Box 55309
       Birmingham, AL 35255-5309

       UAHSF
       PO Box 55309
       Birmingham, AL 35255-5309

       Verizon Bankruptcy Administration
       PO Box 3397
       Bloomington, IL 61702

       Western Sky
       1600 S Douglass Road
       Anaheim, CA 92806

       World Finance
       P.O. Box 6429
       Greenville, SC 29606

       Alabama Fertility Specialists
       2700 US Hwy 280
       Birmingham, AL 35223

       American Infosource
       PO Box 268941
       Oklahoma City, OK 73126

       Amsher
       4524 Southlake Pkwy
       Ste 15
       Birmingham, AL 35244

       Amsher
       4524 Southlake Pkwy
       Ste 15
       Birmingham, AL 35244




Case 19-01327-TOM13       Doc 15    Filed 04/01/19 Entered 04/01/19 14:17:28   Desc Main
                                   Document     Page 4 of 5
       CE Acquisition Group, LLC
       1614 Churchville Rd
       #100
       Bel Air, MD 21015

       Frost Arnett
       480 James Robertson Pkwy
       Nashville, TN 37219

       GECRB Bankruptcy Dept
       PO Box 103106
       Roswell, GA 30076

       Jefferson Capital Banruptcy Notice
       PO Box 7999
       Saint Cloud, MN 56302

       Metabank
       11601 Roosevelt Blvd
       TA 74
       Saint Petersburg, FL 33701

       Metabank
       6250 Ridgwood Road
       Saint Cloud, MN 56303

       Portfolio Recovery Assoc
       120 Corporate Blvd Suite 100
       Norfolk, VA 23502

       Portfolio Recovery Assoc
       120 Corporate Blvd Suite 100
       Norfolk, VA 23502

       Portfolio Recovery Assoc
       120 Corporate Blvd Suite 100
       Norfolk, VA 23502

       Progressive Insurance
       PO Box 6807
       Cleveland, OH 44101




Case 19-01327-TOM13      Doc 15      Filed 04/01/19 Entered 04/01/19 14:17:28   Desc Main
                                    Document     Page 5 of 5
